Title: To James Madison from William Pinkney, 25 April 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London April 25th. 1808.

Mr. Rose has sent me your private Letter of the 21. of March, for which I am greatly indebted to you.  I know, and sincerely regret, the State of your Health; and therefore entreat you not to make any Effort (Beyond what may be absolutely necessary for the Public Service) to write to me.  I will take for granted your good will, and, if you will suffer me to do so, will presume upon your Esteem.  Of Course, I shall not be ready to think myself neglected if I hear from you but seldom, and shall not relax in my Communications because Indisposition, a Press of Business, or some other Reason prevents you from giving much attention to me or my Letters.  I will only stipulate for an occasional Acknowledgement of them, so that I may know what have been received and what have miscarried.  I need not say that as much more as may be consistent with your Convenience will be in the highest Degree acceptable to me.
My Commission & Credentials have not yet come to Hand.  They are, perhaps, in the Packet, or in the Osage, or in both.
I feel very sensibly the Delicacy & Kindness of the Assurances which you are so good as to give me, that the Purpose of nominating me to the permanent Legation here was never for a Moment suspended in the Mind of the President.  I am the more gratified by this Evidence of the continuing Confidence of the President; because I have a firm Persuasion that he will never have Cause to repent it.
I beg you to say for  to him, that I am truly grateful for this Distinction.
I enclose another Copy of the Instruction to B. Cruizers, mentioned & enclosed in my last.  Having been confined by Indisposition for some Days, I cannot vouch that it has actually been issued; but all Information concurs to make it sufficiently certain.  There is something extremely injudicious in this Measure, to say no worse of it.  I do not suppose that we ought to consider it (or rather to appear to consider it) as Offensive to us; but, undoubtedly, an Attempt in the Face of the World, thus to set the People against the Government & its Laws, is an ungracious Act, and rests upon a bad Principle.  The Effect of this wise Contrivance in America can only be, to add to the Vigilance of the Government in guarding the Law, and to render more conspicuous the just Pride and the Public Spirit of our Citizens, by an open Disdain of all foreign allurements to break it.  Such an Instruction manifestly reposes upon a foul Libel on our Patriotism; and is such a Sneer upon our Honor, national & individual, as should give us Virtue, if we had it not before, to resist the Temptation which it offers to the worst of our Passions.
The Note of Books, to which you refer, shall, as soon as it can be found, be attended to; and I will not fail to send from Time to Time whatever else I think useful.  I have not yet met with the Description of the Paper which it is wished shd. be used in the Correspondence with the Department of State.  I will cause a Search to be made for it; but, lest it may not be found, it may be well to send the Description again.  In the meantime I shall presume that your Dispatches are written on the Paper recommended; and I will act accordingly.
I thank you for the Newspapers &c.
The Reports from the different Departments, political pamphlets, Newspapers &c are great desiderata.  A Copy of the Acts of Congress, as soon as collected after the Session, would be welcome.
I send herewith Brougham’s Speech on the Orders in Council, another Pamphlet which I have not read, and some Newspapers.  You will find in one of them the Report of an Opinion of Sir Jas. McIntosh, as a Prize-Judge, which has drawn much attention here as a judicial Anomaly.  In one of the Numbers of the Times are some smart Observations upon it.  I have the Honor to be, with sincere attachment, my dear Sir, your most Obedient humble Servant

Wm: Pinkney


P S: I have just received my Credentials, & your Letter of the 8th. of March by the Packet; and have sent the customary Note to Mr. Canning requesting an Interview for the purpose of presenting them.  The Incident you mention was not the most fortunate that could have happened; but I hope it will produce no bad Effect here.  I will endeavour to set it to rights without hazarding any Thing.  The Freedom, with which I hold it to be my indispensable Duty to write to you, renders the delicate Caution, which the President uses on such occasions peculiarly proper in my Case.  But if he shd. at any Time think that the Interests of the State require, that publicity shd. be given to any of my Dispatches, I do not (because I ought not to) ask to be spared; although certainly the Publication of some of them during my Stay in this Country would cause me most serious Embarrassment.  My Course will continue to be to write with Candour, Frequency, and Fidelity, and to throw myself upon the Kindness & Wisdom of those to Whom my Correspondence belongs.  I shall do so without Doubt or Fear of any kind
P S.  April 26.  Mr. Pickering’s Letter has just been sent to me by a Friend in the City.  I have not had Time to read it; but I hear it is spoken of as being rather too strong against the U. S.  Many Copies of it are in Town, and it will doubtless be reprinted in England.  Have you prohibited the Exportation of all Pamphlets which uphold our Rights & our Honor?

